MEMORANDUM **
Agustín Dios-Gonzalez appeals his guilty-plea conviction and 8-month sentence for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Dios-Gonzalez contends that 21 U.S.C. §§ 952 and 960 are unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by our decisions in United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (concluding that United States v. Buckland, 289 F.3d 558, 563-68 (9th Cir.2002) *522(en banc), which determined that § 841 is constitutional, also precludes a challenge to the constitutionality of § 952), and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (concluding that Apprendi does not render § 960 facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.